 Case 3:20-cv-00381-MMH-PDB Document 2 Filed 04/21/20 Page 1 of 2 PageID 6



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


TIMOTHY AUSTIN,

             Petitioner,

v.                                                        Case No. 3:20-cv-381-J-34PDB

UNITED STATES DISTRICT
COURT MIDDLE DISTRICT
OF FLORIDA,

          Respondent.
________________________________

                    ORDER OF DISMISSAL WITHOUT PREJUDICE
       Petitioner Timothy Austin, a detainee in the Florida Department of Corrections,

initiated this action by mailbox rule on April 10, 2020, by filing a pro se "Petition for

Emergency Case Management Hearing for Public Safety Upon Const. of Fla. Article 1

Section 12. Habeas Corpus. Grantable of Right Freely at Cost” (Petition; Doc. 1). In the

Petition, it appears Austin is requesting the Court to hold a case management hearing to

ensure that once Austin is released from prison the State of Florida (State) will

compensate him and ensure his safety because he was once a cooperating witness in a

criminal investigation. As Austin is not challenging the fact or duration of his confinement

or attacking his underlying conviction, he is not entitled to federal habeas relief. See

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (noting “that the essence of habeas

corpus is an attack by a person in custody upon the legality of that custody, and that the

traditional function of the writ is to secure release from illegal custody.”). To the extent

Austin seeks to enforce any alleged substantial assistance agreement, he should do so
 Case 3:20-cv-00381-MMH-PDB Document 2 Filed 04/21/20 Page 2 of 2 PageID 7



through the state trial court. See generally § 921.186, Fla. Stat. Accordingly, the Petition

is due to be dismissed.

        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.     This case is hereby DISMISSED WITHOUT PREJUDICE.

        2.     The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the case.

        DONE AND ORDERED at Jacksonville, Florida, this 21st day of April, 2020.




Jax-8

C:      Timothy Austin #122218




                                             2
